DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I, the species of the combination of the SGK1, S100A6, DST, GSN and SRD5A2 genes, and the species of methods that detect nucleic acids in the reply filed on 11 October 2022 is acknowledged.
Claim Status
3. 	Claims 1-20  are pending.
	Claims 7, 8, 10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that claims 7 and 8 require additional genes beyond the elected combination of genes and claim 10 does not require each of the genes in the elected combination of genes. Thus, claims 7, 8 and 10 do not read on the elected species of the combination of each of the SGK1, S100A6, DST, GSN and SRD5A2 genes.
Claims 1-6, 9, and 11-14 read on the elected invention and have been examined herein to the extent that they require the combination of each of the SGK1, S100A6, DST, GSN and SRD5A2 genes. It is noted that the claims encompass the non-elected subject matter of the individual genes and combinations of genes other than the elected combination of each of the SGK1, S100A6, DST, GSN and SRD5A2 genes. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Objection to Color Drawings / Objection to the Specification
4.   MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 23 March 2021 was not granted in the decision of 22 September 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 23 March 2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. Note that several of the drawings, such as Figures 8, 9 and 15, can only be understood in the context of the colored drawings submitted and the content of these figures would not understood if the figures were replaced (as is) with black and white figures. 
Claim Objections
5. Claim 2 is objected to because of the following informalities:  Claim 2 recites “nom-MRI imaging” whereas the claim should recite “non-MRI imaging.”  Appropriate correction is required.	
	Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the presence or absence of an altered expression of the SGK1, S100A6, DST, GSN and SRD5A2 genes and the effectiveness of an imaging technique or screening method to analyze a subject for prostate cancer (i.e., MRI imaging as compared to a non-MRI imaging or prostate biopsy). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Herein, the claims require detecting an “altered” expression of the genes. Claim 9 requires detecting that the genes are over or under expressed 1 to 2.5 log2-fold; and claims 3 and 4 require that the over or under expression is relative to a control level. In order to determine if the expression is altered or over or under expressed, one necessarily needs to compare the level of expression of the genes to a reference value and particular to a control level (claims 3 and 4). Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the expression level in the sample from the subject and some other level of expression, including the level of expression in a control sample. The claims do not set forth how a comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, comparing may be accomplished by critical thinking processes. Thereby, the comparing / detecting an altered expression of the genes is considered to be an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of detecting or having detected the presence or absence of altered expression of the genes is part of the data gathering process necessary to observe the judicial exception. This step does not practically apply the judicial exception.
The additional step of performing a MRI (claim 1) or performing a non-MRI imaging or prostate biopsy (claim 2) is conditional. This step only occurs if an altered expression is detected (claim 1) or an altered expression is not detected (claim 2). With respect to claim 1, if an altered expression is not detected / absent (as encompassed by the claims), then the MRI imaging is not performed and the claim does not recite a step that practically applies the judicial exception. With respect to claim 2, if an altered expression is detected / present (as encompassed by the claim), then the nom-MRI imaging or prostate biopsy is not performed and the claim does not recite a step that practically applies the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The detecting or having detected step is recited at a high degree of generality covering any known method for detecting the level of nucleic acids in a sample. Methods for detecting target nucleic acid levels in a sample were well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings in the specification which acknowledges that methods of Northern blotting, RT-qPCR, microarray analysis, and RNA sequencing can be used to measure RNA levels and were known in the prior art (see, e.g., p. 10, line 29 to p. 12, line 28).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Improper Markush Grouping Rejection
7. Claims 1-6, 9, and 11-14 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the AMACR, TPM2, GSN, DST, SRD5A2, SGK1,
S100A6, MYLK, and KLK2 genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the altered expression of the genes being correlated with the need to perform MRI imaging as compared to using non-MRI imaging or a prostate biopsy to analyze a subject suspected of having prostate cancer. Accordingly, while the different genes are asserted to have the property of being correlated with the aggressiveness of the prostate cancer and thereby the effectiveness of analyzing/monitoring a subject with MRI imaging as compared to non-MRI imaging or a prostate biopsy, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of having an altered expression level that is correlated with the aggressiveness of the prostate cancer and effectiveness of analyzing / monitoring a subject suspected of having prostate cancer with MRI imaging as compared to non-MRI imaging or a prostate biopsy.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite over the recitation of “said control level” because this phrase lacks proper antecedent basis. It appears that claim 4 should depend from claim 3, rather than claim 1.
Claim Rejections - 35 USC § 112 - Enablement
9. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for identifying a human subject having an increased likelihood of having a multiparametric magnetic resonance imaging (mpMRI) visible prostate tumor and performing mpMRI on the subject comprising: a) performing or having performed a nucleic acid based detection assay to detect the level of SGK1, S100A6, DST, GSN and SRD5A2 mRNA in a sample from a subject; b) detecting a decrease in the level of SGK1, S100A6, DST, GSN and SRD5A2 mRNA in the sample from the subject as compared to that of a control sample from a subject that does not have prostate cancer, wherein the decrease in the level of the mRNAs as compared to the control sample is indicative of an increased likelihood that the subject has a mpMRI visible prostate tumor; and c) performing mpMRI on the subject having the decrease in the level of SGK1, S100A6, DST, GSN and SRD5A2 mRNA; 
and for methods for identifying a human subject having an increased likelihood of having a MRI non-visible prostate tumor and performing non-MRI imaging technique or prostate biopsy on the human subject comprising: a) performing or having performed a nucleic acid based detection assay to detect the level of SGK1, S100A6, DST, GSN and SRD5A2 mRNA in a sample from a subject; b) detecting the absence of a decrease in the level of SGK1, S100A6, DST, GSN and SRD5A2 mRNA in the sample from the subject as compared to that of a control sample from a subject that does not have prostate cancer, wherein the absence of a decrease in the level of the mRNAs as compared to the control sample is indicative of an increased likelihood that the subject has a MRI non-visible prostate tumor; and c) performing a non-MRI imaging technique or a prostate biopsy on the subject having the absence of a decrease in the level of SGK1, S100A6, DST, GSN and SRD5A2 mRNA, 
does not reasonably provide enablement for methods which detect the presence or absence of any altered expression level (i.e., an increase or decrease) of SGK1, S100A6, DST, GSN and SRD5A2 in a sample from a subject and then performing a MRI (claims 1, 3-6, 9 and 11-14) or a non-MRI or prostate biopsy when the altered expression level is present or absent in the sample from the subject, or methods wherein the MRI is a MRI other than mpMRI. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
Claims 1, 3-6, 9 and 11-14 are drawn to methods for performing a MRI imaging on a subject suspected of having prostate cancer when altered expression of (i.e., either an increase or decrease in expression) of SGK1, S100A6, DST, GSN and SRD5A2 is detected in a sample from a subject.
Claim 2 is drawn to a method comprising performing non-MRI imaging or a prostate biopsy on a subject when the absence of altered expression (i.e., either an increase or decrease in expression) is detected in a sample from a subject.
The claims thereby encompass methods wherein either an increase or a decrease in the level of expression of SGK1, S100A6, DST, GSN and SRD5A2 is indicative of the need to perform a MRI or a non-MRI or prostate biopsy on a subject.
However, the specification teaches the results of an analysis of target mRNA levels in prostate tissue (e.g., “DNA and RNA from each focus were co-isolated for targeted multiplex NGS as previously described”) of subjects who underwent preoperative mpMRI and were subsequently found to harbor multifocal prostate cancer. The analysis identified gene expression differences between mpMRI-visible prostate tumors and mpMRI-invisible prostate tumors (e.g., p. 17-18, Example 2 at p. 25 and Figure 15). It is reported that DST, GSN, MYLK, S100A6, SGK1, and SRD5A2 RNAs are decreased in MRI visible tumors (e.g., Table 5). It is further stated that for the 5 gene panel of  DST, GSN, MYLK, S100A6, SGK1, and SRD5A2, “optimal probability cutoff for predicting mpMRI-visible tumor was greater than 0.615, with a sensitivity and specificity of 88% and 88% in the validation cohort, respectively” (p. 25, lines 21-23).
However, the findings in the specification do not indicate that the presence of an increase in the level of the DST, GSN, MYLK, S100A6, SGK1, and SRD5A2 RNAs is indicative of a MRI-visible tumor, and thereby the need to perform a MRI on the subject as is encompassed by claim 1. The findings in the specification also do not indicate that the absence of an increase in the level of the DST, GSN, MYLK, S100A6, SGK1, and SRD5A2 RNAs is indicative of a MRI-invisible tumor and thereby the need to perform a non-MRI imaging technique or a prostate biopsy, as encompassed by claim 2.
Further, the specification does not teach any results for MRI-visible prostate tumors per se. There is no information on the expression level of the DST, GSN, MYLK, S100A6, SGK1, and SRD5A2 in other types of MRI-visible prostate cancers other than mpMRI-visible prostate cancers. The specification states that “mpMRI permits visual identification of areas that are suggestive for intermediate to high-grade cancer” (p. 1, lines 22-23). However, the specification does not provide any clear teachings indicating that other types of MRI also effectively detect prostate tumors when there is a decrease in the level of DST, GSN, MYLK, S100A6, SGK1, and SRD5A2 mRNAs in a sample from a subject. Note that the art teaches that “A multiparametric MRI (mpMRI) is a special type of MRI scan that produces a more detailed picture of your prostate gland than a standard MRI scan does” (Cancer Research UK, “Multiparametric MRI (mpMRI) scan for prostate cancer,” available via URL: < cancerresearchuk.org/about-cancer/cancer-in-general/tests/multiparametric-mri>, 2022). Thus, it is unpredictable as to whether the results obtained with the more detailed mpMRI can be extrapolated to other types of MRIs.
There is a well-recognized high level of unpredictability in the art of determining an association between mRNA expression levels and a phenotype, such as MRI-visible prostate cancer. This unpredictability is supported by Salami et al (Eur Urol. Suppl March 2017. 16(3): e1063, abstract 616), co-authored by the present inventors. Salami screened for the mRNA expression profiles of mpMRI-visible and mpMRI-invisible prostate tumors using next generation RNAseq. It is reported that “As depicted in Figure 1, the expression profile of lesions that were visible on mpMRI were similar to lesions that were invisible on mpMRI.” Salami et al concluded that “we found no significant difference in the molecular profile of visible and invisible lesions on mpMRI. These data call into question employing mpMRI to identify lesions for focal therapy and using mpMRI alone to select patients suitable for active surveillance.” Salami et al (J Urology. May 2017. Vol. 197, No. 4S Supplement, e595, abstract PD33-05) also reports that there was no significant difference in the expression level of molecular markers  between mpMRI-visible and mpMRI-invisible in foci of prostate cancers. 
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Further, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.”  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.” 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Claim Rejections - 35 USC § 103
10.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salami et al. (J Urology. May 2019. 201. No. 4S Supplement, e179-e180, abstract MP13-08).
It is noted that the Salami et al reference includes additional authors that are not listed as inventors in the present application.
Salami et al teaches a method comprising detecting the expression level of the GSN, DST, SRD5A2, SGK1 and S100A6 genes in a prostate tissue sample from a subject having prostate cancer. Salami discloses that a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in the prostate tissue sample was found to be correlated with mpMRI visible prostate tumors as compared to mpMRI invisible status. It is disclosed that the expression profile of these genes can be used to predict if a prostate tumor will be a mpMRI visible tumor.
Salami does not teach detecting the presence of a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in a prostate tissue sample from a subject suspected of having prostate cancer and then performing a mpMRI on the subject.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Salami of detecting GSN, DST, SRD5A2, SGK1 and S100A6 mRNA levels in a prostate tissue sample of subjects suspected of having prostate cancer and to have then performed a mpMRI on those subjects having a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in the sample since Salami teaches that a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in a prostate tissue sample from a subject is predictive of a mpMRI visibility. Accordingly, one would have been motivated to have made such a modification because it would have permitted the practioner to distinguish between mpMRI visible and mpMRI invisible prostate tumors, thereby avoiding the high cost of mpMRI in those subjects unlikely to have a mpMRI visible prostate tumor.
Similarly, regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Salami of detecting GSN, DST, SRD5A2, SGK1 and S100A6 mRNA levels in a prostate tissue samples of subjects suspected of having prostate cancer and to have then performed a non-MRI imaging technique on those subjects having the absence of a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in the sample since Salami teaches that only those subjects having a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in a prostate tissue sample from a subject are likely to have a mpMRI visible prostate tumor. Accordingly, one would have been motivated to have made such a modification because it would have permitted the practioner to identify the occurrence of a prostate tumor that was likely mpMRI invisible, and thereby to choose an alternative, non-MRI imaging technique to further evaluate the risk of prostate cancer in the subject. 
Regarding claim 3, Salami teaches that the under-expression of the GSN, DST, SRD5A2, SGK1 and S100A6 genes was relative to MRI invisible prostate cancer, which is considered to be a control.
Regarding claim 4, Salami does not teach methods in which the control is a level of gene expression in a sample from a subject not having prostate cancer. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salami so as to have compared the GSN, DST, SRD5A2, SGK1 and S100A6 mRNA levels in the sample of the subject to that of a control that is a sample from a subject not having prostate cancer because the use of control samples from subjects that do not have cancer was well-known and conventional in the prior art. Further, the ordinary artisan would have been motivated to have determined alternative appropriate control samples, including control samples from subjects not having prostate cancer, in order to have effectively distinguished between subjects having prostate cancer and those not having prostate cancer, as well as between subjects whose prostate cancer would likely be mpMRI visible as compared to mpMRI invisible.  
Regarding claim 9, Salami does not specifically state that the genes are under-expressed by a log2-fold change of 1 to 2.5. However, Salami does teach that the GSN, DST, SRD5A2, SGK1 and S100A6 genes are under-expressed in MRI visible prostate cancer and Figure 1 shows that the genes are under-expressed by approximately 2-4 fold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate threshold for the level of under-expression of the GSN, DST, SRD5A2, SGK1 and S100A6 genes that would have been indicative of an mpMRI visible prostate tumor, including a log2-fold change of 1 to 2.5, in order to have provided the most accurate prediction of mpMRI visibility and thereby the most effective means for monitoring and characterizing a prostate tumor.
Regarding claim 11, Salami teaches that the MRI is multiparametric MRI (mpMRI; see Figure 1).
Regarding claims 12 and 13, Salami teaches that the sample is a prostate tissue sample.
Regarding claim 14, Salami does not specifically state that the method should be applied to subjects having an aggressive prostate cancer. However, as shown in Figure 1, the subjects whose samples were assayed for gene expression levels included subjects with grade group of GG5, as well as GG4, and thereby subjects with aggressive prostate cancer. Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method of Salami to those subjects suspected of having an aggressive prostate cancer because such subjects would be most in need of having their prostate cancer characterized by an appropriate imaging technique and particularly mpMRI.
11. Claim(s) 1-6, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salami et al. (JCO Precis Oncol. 12 June 2019. p. 1-12, available via URL: <ascopubs.org/doi/pdf/10.1200/PO.19.00054?role=tab>).
It is noted that the Salami et al reference includes additional authors that are not listed as inventors in the present application.
Salami et al teaches a method comprising detecting the expression level of the GSN, DST, SRD5A2, SGK1 and S100A6 genes in a prostate tissue sample from a subject having prostate cancer (e.g., p. 2 and p. 4, col. 2 and Figure 2). Salami discloses that a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in the prostate tissue sample was found to be correlated with mpMRI visible prostate tumors as compared to mpMRI invisible status (e.g. p. 4, col. 2 to p. 5, col. 1 and Figure 2). It is disclosed that the expression profile of these genes can be used to predict if a prostate tumor will be a mpMRI visible tumor. It is further stated that “our novel RNAseq signature demonstrated high accuracy for predicting mpMRI visibility in the validation cohort, including 19% GG5 lesions. Moreover, GG4 and 5 lesions are generally mpMRI visible” (p. 9, col. 2).
Salami does not teach detecting the presence of a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in a prostate tissue sample from a subject suspected of having prostate cancer and then performing a mpMRI on the subject.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Salami of detecting GSN, DST, SRD5A2, SGK1 and S100A6 mRNA levels in a prostate tissue sample of subjects suspected of having prostate cancer and to have then performed a mpMRI on those subjects having a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in the sample since Salami teaches that a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in a prostate tissue sample from a subject is predictive of a mpMRI visibility. Accordingly, one would have been motivated to have made such a modification because it would have permitted the practioner to distinguish between mpMRI visible and mpMRI invisible prostate tumors, thereby avoiding the high cost of mpMRI in those subjects unlikely to have a mpMRI visible prostate tumor.
Similarly, regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Salami of detecting GSN, DST, SRD5A2, SGK1 and S100A6 mRNA levels in a prostate tissue samples of subjects suspected of having prostate cancer and to have then performed a non-MRI imaging technique on those subjects having the absence of a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in the sample since Salami teaches that only those subjects having a decrease in the level of GSN, DST, SRD5A2, SGK1 and S100A6 mRNA in a prostate tissue sample from a subject are likely to have a mpMRI visible prostate tumor. Accordingly, one would have been motivated to have made such a modification because it would have permitted the practioner to identify the occurrence of a prostate tumor that was likely mpMRI invisible, and thereby to choose an alternative, non-MRI imaging technique to further evaluate the risk of prostate cancer in the subject. 
Regarding claim 3, Salami teaches that the under-expression of the GSN, DST, SRD5A2, SGK1 and S100A6 genes was relative to MRI invisible prostate cancer, which is considered to be a control.
Regarding claim 4, Salami does not teach methods in which the control is a level of gene expression in a sample from a subject not having prostate cancer. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salami so as to have compared the GSN, DST, SRD5A2, SGK1 and S100A6 mRNA levels in the sample of the subject to that of a control that is a sample from a subject not having prostate cancer because the use of control samples from subjects that do not have cancer was well-known and conventional in the prior art. Further, the ordinary artisan would have been motivated to have determined alternative appropriate control samples, including control samples from subjects not having prostate cancer, in order to have effectively distinguished between subjects having prostate cancer and those not having prostate cancer, as well as between subjects whose prostate cancer would likely be mpMRI visible as compared to mpMRI invisible.  
Regarding claim 9, Salami does not specifically state that the genes are under-expressed by a log2-fold change of 1 to 2.5. However, Salami does teach that the GSN, DST, SRD5A2, SGK1 and S100A6 genes are under-expressed in MRI visible prostate cancer and Figure 2 shows that the genes are under-expressed by approximately 2-4 fold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate threshold for the level of under-expression of the GSN, DST, SRD5A2, SGK1 and S100A6 genes that would have been indicative of an mpMRI visible prostate tumor, including a log2-fold change of 1 to 2.5, in order to have provided the most accurate prediction of mpMRI visibility and thereby the most effective means for monitoring and characterizing a prostate tumor.
Regarding claim 11, Salami teaches that the MRI is multiparametric MRI (mpMRI; see abstract and Figure 2).
Regarding claims 12 and 13, Salami teaches that the sample is a prostate tissue sample (p. 2, col. 2).
Regarding claim 14, Salami does not specifically state that the method should be applied to subjects having an aggressive prostate cancer. However, as shown in Figure 1, the subjects whose samples were assayed for gene expression levels included subjects with grade group of GG5, as well as GG4, and thereby subjects with aggressive prostate cancer. Further, Salami teaches mpMRI-invisible prostate cancer were also likely to “harbor lethal biologic potential” (p. 9, col. 2). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method of Salami to those subjects suspected of having an aggressive prostate cancer because such subjects would be most in need of having their prostate cancer characterized by the most appropriate imaging technique – i.e., either mpMRI or a non-MRI imaging technique – as determined based on the expression profile of the GSN, DST, SRD5A2, SGK1 and S100A6 genes.
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houlahan et al (European Urology. July 2019. 76: 18-23 and Supplemental Information, 25 pages total) teaches methods for identifying nucleic acids that are differentially expressed in mpMRI-visible prostate tumors as compared to mpMRI-invisible prostate tumors (see abstract and p. 19).  Houlahan et al identified several RNAs present at differential levels in mpMRI-visible tumors. For example, ANKRD30A (NY-BR-1) was 200-fold more abundant in visible tumors and relaxin was four fold more abundant in visible tumors, whereas KMT2D and EGLN2 were more abundant in invisible tumors (p. 19, col. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634